Citation Nr: 1313576	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  06-17 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a claimed anxiety disorder, to include as secondary to service-connected disability.


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969.

This matter initially came before the Board of Veterans' Appeal (Board) on appeal from a December 2003 rating decision by the RO.  

In November 2010 and April 2012, the Board remanded the claim for additional development.   For the following reasons, the RO/Appeals Management Center (AMC) complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  

In September 2010, the Veteran and his spouse testified at a hearing held at the RO before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.  

A review of the Veteran's Virtual VA electronic claims file reveals additional VA outpatient treatment records dated through 2012.  As the AMC had the opportunity to review these records-as reflected in a January 2013 supplemental statement of the case-remand for initial RO consideration of these records is not warranted.
 

FINDING OF FACT

The Veteran currently is not shown to meet the criteria for a diagnosis of an anxiety disorder or an innocently acquired psychiatric disorder, other than PTSD.


CONCLUSION OF LAW

The Veteran does not have a disability manifested by an anxiety disorder or an innocently acquired psychiatric disorder other than PTSD due to disease or injury that was incurred in or aggravated by active service, nor may a psychosis be presumed to have been incurred therein; nor was any caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letters to the Veteran in September 2003, March 2006, and April 2012.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection.  

In addition, the April 2012 letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for secondary service connection, as instructed in the Board's April 2012 remand.  These letters also informed the Veteran of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the March 2006 letter.

The claim was readjudicated in the January 2013 Supplemental Statement of the Case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements has been satisfied.  All available service treatment records were obtained.  

The VA treatment records dated through 2012 are associated with the claims folder.  The Veteran's Social Security Administration (SSA) records have also been obtained.

The Veteran underwent VA examinations in 2003 and 2008 to obtain medical evidence as to the nature and likely etiology of the claimed anxiety disorder.  In addition, the Veteran was afforded a VA examination in November 2012 to determine the etiology of the claimed anxiety disorder, as instructed in the Board's April 2012 remand.  The examiner provided the requested opinions thus complied with the Board's remand instructions in this regard as well.  Stegall, 11 Vet. App. at 271.

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list includes psychoses.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). 

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability. In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The provisions of 38 C.F.R. § 3.310 were amended effective from October 10, 2006.  The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744  -47 (Sept. 7, 2006). 

Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

The Veteran asserts that his anxiety disorder stems from his traumatic experiences while serving in the Republic of Vietnam.  

At the outset, the Board notes that the Veteran has already been granted service connection for a chronic psychiatric disability-posttraumatic stress disorder (PTSD).  The RO has been assigned a 50 percent rating for the symptomatology associated with his PTSD.

The Board acknowledges that pyramiding, which is the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14.

A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").  

However, in Amberman, the Federal Circuit recognized that separately diagnosed psychiatric conditions could be service connected, but could not be separately rated unless they resulted in different manifestations.  570 F.3d 1377, 1381 (Fed. Cir. 2009) ("Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder.").  

The Federal Circuit found that it was possible that evidence could be received that reflected that two conditions resulted in different manifestations, allowing the two conditions to be separately rated.  Id.  

For example, the Federal Circuit noted that "bipolar affective disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for VA to treat these separately diagnosed conditions as producing only the same disability."  Id.  

Thus, consideration of whether the Veteran has a separate diagnosis of anxiety disorder with different manifestations from the service-connected PTSD is warranted.  

The Veteran's service treatment records do not reflect any complaint, finding, or treatment with respect to an anxiety disorder or other psychiatric disorder.  The March 1969 service examination reflects that the Veteran was found to be psychiatrically normal at the time of discharge from service.

Following service, the VA outpatient treatment records dated in January 2003 include a notation of anxiety.

On VA psychiatric consultation later in January 2003, the Veteran complained of having nervousness since Vietnam.  He reported serving in administration as a coordinator for medivacs.  He reported not being previously seen a psychiatrist.   The treating clinical nurse deferred diagnosing the Veteran and recommended further evaluation by a psychiatrist.  

A second treatment report reflects that the Veteran had been having trouble relaxing and was agitated.  He had some flashbacks and nightmares from Vietnam, and felt his nerves had been bad since then.  A provisional diagnosis of "anxiety/PTSD?" was noted.  

A February 2003 report reflects that the Veteran had been referred for evaluation.  After obtaining a history from the Veteran and performing a mental status examination, the examiner provided an assessment of symptoms of chronic anxiety secondary to chronic PTSD.  

A March 2003 treatment report reflects diagnosis of anxiety disorder not otherwise specified and in remission.  The Veteran was treated with Paxil.  

The VA outpatient treatment records reflected that, in March 2003, the Veteran noted that he did see a physician who diagnosed him with PTSD and started him on medication.  

An August 2003 treatment report reflects diagnosis of chronic PTSD with depression.  

On VA examination in November 2003, the Veteran reported being seen by a VA psychiatrist for approximately 1 year.  He reported that, since Vietnam, he experienced difficulties with sleep, little interest in activities, panic-like symptoms, and depression.  He indicated that, whenever he felt depressed, he would drink a beer, as was his habit since Vietnam.  He said that drinking helped him calm down and made things more bearable.  

With respect to his experiences in Vietnam, the Veteran indicated that he was a personnel specialist attached to the 67th Medical Group stationed in DaNang.  This group was in charge of all field hospital and medivac operations in Vietnam.  A regular part of his duties was to help medics retrieve wounded soldiers from the field.  As a result, he was routinely exposed to wounded and dead bodies.  He also indicated that he was subject to daily mortar fire and occasional small arms fire.  

Following his discharge from service, the Veteran reported experiencing struggles in employment and with multiple marriages and divorces.  He admitted to having a dependency on alcohol and added that he spent most of his time in his garage with his cats and dogs listening to sports games on the radio.  

On mental status examination, the examiner noted that the Veteran's greatest difficulty had been with his depression, depressed mood and anxiety.  The examiner determined that the Veteran met the criteria for a diagnosis of PTSD.  The examiner also diagnosed alcohol dependence with physiological dependence.  He indicated that this dependence was symptomatic of PTSD, in that the Veteran attempted to self-medicate with alcohol.  

The Veteran was afforded a private clinical psychological evaluation in January 2004 for the purpose of Social Security disability determination and reported having intrusive thoughts and dreams about his past experiences in Vietnam.  He indicated that he was unable to be around people and spent most of his time alone.  He avoided crowds because of precipitated anxiety.  

The Veteran also noted that he abused alcohol in order to self medicate for his symptoms.  He now drank one case of beer each week and did not drink on a daily basis.  On mental status examination, the psychologist noted a diagnosed impression of PTSD and alcohol abuse.  The examiner also noted an Axis II diagnosis of avoidant personality disorder.  

A 2004 SSA disability determination report reflects that the Veteran had been deemed disabled from November 2002 with a primary diagnosis of PTSD and a secondary diagnosis of avoidant personality disorder.  

The statements from the Veteran's sister and cousin received in 2005 addressed their observations that the Veteran's behavior changed significantly after his return from Vietnam.  They noted that he had difficulties with sleep and problems with his nerves.  

A February 2008 VA outpatient treatment report reflects that the Veteran was still taking Paxil for his anxiety.

A November 2008 VA outpatient treatment report reflects a past medical history and assessment of PTSD and anxiety.  

On VA examination in December 2008, the Veteran reported not currently being involved in psychiatric treatment, although he had undergone some treatment in 2003 at VA. He continued to take Paxil, which he believed helped with his symptoms.  He also reported that he quit drinking alcohol due to complications involving his other medical conditions.  

The Veteran reported no significant changes in symptoms since service.  His symptoms included difficulties with sleep, nightmares, avoidance of crowds, exaggerated startle response.  He also reported extreme anxiety working with others.  On mental status examination, the examiner diagnosed PTSD.  No other diagnosis was assigned.  

A May 2009 VA social work progress note reflects a diagnosis of PTSD.  The Veteran indicated that he thought he was doing okay and did not wish to continue counseling.  

On VA examination in November 2012, the Veteran endorsed symptoms such as anxiety, chronic sleep impairment, mild memory loss, diminished interest or participation in significant activities, recurrent and distressing recollections of his in-service trauma, difficulty concentrating, and difficulties in establishing and maintaining effective work and social relationships.  

The Veteran reported that he served in a field hospital in DaNang as a stretcher bearer transferring wounded and deceased to the triage area or morgue.  The Veteran indicated that the images and sounds of these experiences continued to haunt him.

The examiner indicated that he had reviewed the Veteran's claims file and administered the Beck Depression and Anxiety Inventories, Alcohol Use Disorders Identification test, and Montreal Cognitive Assessment.

After completing this review and a mental status examination, the examiner diagnosed PTSD.  No other Axis I diagnosis was indicated.  He noted that, while the Veteran reported pre-military anxiety, his symptoms appeared to meet the partial criteria for obsessive-compulsive disorder rather than anxiety.  He noted that the Veteran's current behavior was more textbook PTSD than anxiety disorder or obsessive-compulsive disorder.  

The examiner indicated that the Veteran did not meet the full criteria for a diagnosis of obsessive-compulsive disorder.  He further indicated that the Veteran's symptoms clearly met the DSM-IV PTSD criteria-irritability, startle response, isolation, and intrusive thoughts of military experiences.  The examiner specifically indicated that the Veteran did not have more than one mental disorder diagnosed.  

The VA outpatient treatment records document a previous diagnosis of anxiety disorder.

During the hearings, and in various written statements, the Veteran reported that he had experienced psychiatric difficulties since his returned from Vietnam.  He noted symptoms such as anxiety, panic attacks, depression, disturbed sleep, mood swings, and flashbacks and nightmares.  

The above-cited evidence reflects conflicting medical evidence on the question of whether the Veteran actually meets the diagnostic criteria for anxiety disorder.  

While various VA examination reports and the 2004 SSA evaluation reflect that the Veteran does not meet the criteria for the diagnosis, VA outpatient treatment records document diagnosis and treatment of anxiety.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board accepts the VA and private examiners' opinions-and in particular that of the November 2012 VA examiner-that the Veteran did not meet the criteria for a diagnosis of an anxiety disorder as highly probative medical evidence on this point.  

The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiner noted the pertinent history, elicited and described the Veteran's symptoms in detail, described the specific diagnostic criteria, and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  

By contrast, the other medical evidence of record indicating a diagnosis of anxiety disorder-namely VA outpatient treatment records-does not indicate that the treatment providers had the opportunity to review the Veteran's claims file.  

Moreover, unlike the VA examiners, these treatment providers merely concluded that the Veteran's stressors and symptoms were sufficient to meet the criteria for the diagnosis.  They did not provide any rationale for the conclusions reached or specifically discuss how the Veteran's symptoms met the criteria for the diagnosis, as the VA examiner provided.  

Thus, on this record, the most persuasive, competent evidence on the question of current diagnosis of anxiety disorder weighs against the claim.  

The Board has also considered the lay statements of the Veteran to the effect that he has anxiety disorder related to his in-service experiences in Vietnam.  Lay evidence is competent when reporting a contemporaneous diagnosis.  Jandreau v. Nicholson, 492 F3d. 1372  (2007).  

Given that the Veteran's treatment records reflect previous diagnosis of anxiety disorder, the Veteran appears to reporting a contemporaneous diagnosis and is thus competent in this regard.  However, as noted above, this diagnosis was rendered without discussion of whether the Veteran's stressors and symptoms were sufficient to meet the criteria for the diagnosis.  The treatment providers did not provide any rationale for the conclusions reached or specifically discuss why the Veteran's symptoms met the criteria for diagnosis of anxiety disorder as opposed to other psychiatric disorder.  

Accordingly, the probative value of the Veteran's general assertions in this regard is outweighed by the specific, reasoned opinion of the VA and SSA examiners, in particular the November 2012 examiner, who determined that the Veteran did not meet the criteria for diagnosis of anxiety disorder or another innocently acquired psychiatric disorder outside of PTSD.   

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Accordingly, where as here, the competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Thus, without persuasive evidence of current diagnosis of anxiety disorder there is no basis upon which to award service connection, and discussion of the remaining criteria for service connection is unnecessary.  

With respect to the private examiner's diagnosis of avoidant personality disorder, personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127. 

Thus, on this record, service connection for the Veteran's Axis II diagnosis of a personality disorder is likewise not warranted.

As regards the Veteran's previous diagnosis of alcohol dependence, the Board notes that, under 38 C.F.R. § 3.301(c), if disability or death results from the drinking of a beverage to enjoy its intoxicating effects, the disability will be considered the result of the person's willful misconduct for which service connection may not be granted.  Further, an injury or disease incurred during active service is not deemed to have been incurred in the line of duty if such injury or disease was the result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(d).  

For purposes of applying this rule, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at one time, sufficient to cause disability or death of the user.  Id.

The Board acknowledges that alcohol and drug abuse will not be considered of misconduct origin if they are used for therapeutic purposes.  See 38 C.F.R. § 3.301(c)(3).  

In this case, the November 2003 VA examiner found the Veteran's alcohol abuse to be symptomatic of his PTSD.  However, in his case the Veteran has already been granted service connection for PTSD and thus all symptoms related to his PTSD are contemplated in the rating assigned for this disability.  

There is also no evidence that the Veteran's previous alcohol abuse resulted in different manifestations from the service-connected PTSD.  As such, service connection for the diagnosed alcohol dependence is also not warranted.  See 38 C.F.R. § 4.14.  

Accordingly, on this record, the claim of service connection for anxiety disorder must be denied.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for anxiety disorder is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals



Department of Veterans Affairs


